UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2025



BELAY T. SEBSIBE,

                                                         Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Immigration and Natural-
ization Service. (A27-861-125)


Submitted:   May 31, 1996                   Decided:   July 18, 1996


Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Jim Tom Haynes, FRAGOMEN, DEL REY & BERNSEN, P.C., Washington,
D.C., for Petitioner. Frank W. Hunger, Assistant Attorney General,
Karen Fletcher Torstenson, James A. Hunolt, Office of Immigration
Litgation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Belay T. Sebsibe appeals the Board of Immigration Appeals'

denial of his motion to reopen his deportation proceedings to allow

him to pursue a suspension of his deportation under 8 U.S.C.A.

§ 1254 (West 1994). We affirm.

     Motions to reopen are disfavored and the alien bears a "heavy
burden" to meet the necessary standard of proof. I.N.S. v. Abudu,
485 U.S. 94, 110 (1988). We review the BIA's denial of a motion to

reopen for an abuse of discretion. Yanez-Popp v. I.N.S., 998 F.2d
231, 234 (4th Cir. 1993). An abuse of discretion exists only if the

BIA's decision was made without rational explanation, irrationally

departs from established policies, or rests on an impermissible
basis, such as ethnic discrimination. M.A. v. I.N.S., 899 F.2d 304,
310 (4th Cir. 1990) (en banc). Our review had found none of these

potentially discrediting factors warranting reversal.

     Specifically, Sebsibe's arguments in his brief fail to per-
suade us that the Board abused its discretion. We find that the

Board considered all relevant factors in denying the motion to
reopen and did not rely on invidious discrimination. Additionally,

we find no departure by the Board from its established procedures

by not weighing discretionary favorable factors against unfavorable

factors. Sebsibe's remaining claims also fail to show an abuse of

discretion.

     Accordingly, we affirm the Board's denial of Sebsibe's motion

to reopen. We dispense with oral argument because the facts and



                                 2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                3